Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 1 of 16

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

Ronny Miguel Urbaez Baez,
Plaintiff
Vv.

William P. Barr, United States
Attorney General; Executive Office
for Immigration Review; Jose A.
Sanchez, Assistant Chief
Immigration Judge for the Boston,
Massachusetts Immigration Court;
Chad F. Wolf, Acting Secretary of
the U.S. Department of Homeland
Security; and the United States of

~~ we wr wr Se aS Se Se Seas Sse See ase wes Ses

 

America,
Defendants
COMPLAINT FOR JUDGEMENT AND WRIT
IN THE NATURE OF MANDAMUS
INTRODUCTION
1. Now Comes the Plaintiff, Ronny Miguel Urbaez Baez, by and

through the undersigned, and moves this Honorable Court to
grant this individual action for declaratory and mandatory
relief, authorized by the Declaratory Judgment Act, 28
U.S.C. § 2201, and the Mandamus and Venue Act, 8 U.S.C. §
1361, and the Administrative Procedure Act, 501 et seq.
This action is brought against the Defendants, to compel
action proper to the adjudication of the Plaintiff’s
provisional unlawful presence waiver pursuant to INA §

212 (a) (9) (B) (v) and 8 C.F.R. §§ 212.7(e) (3), 212(e) (4).

On May 17, 2018, the Attorney General-issued Matter of
Castro-Tum, in which it curtailed the ability of the
immigration court and the Board of Immigration Appeals to
administratively close removal proceedings, thereby making
it impossible for individuals in removal proceedings to
apply for the provisional unlawful presence waiver (Form I-
601A)with USCIS, because a prerequisite to USCIS’s
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 2 of 16

adjudication of the provisional unlawful presence waiver is
the administrative closure of removal proceedings. 8 C.F.R.
§ 212.7 (e) (4) (iii). 27 I&N Dec. 271, 278 n. 3, 282-83 (A.G.
2018),

8 C.F.R. § 1003.10(b) authorizes the immigration judge to
take any action that necessary and proper to the
disposition of a case. Morales v. Barr,963 F.3d 629 (7th
Cir. 2020) (reversing Matter of Castro-Tum) ;accord Romero
v. Barr, 937 F.3d 282 (2019). Until recently, the use of
administrative closure was sanctioned for a variety of
reasons, including the pursuit of alternative relief. Id.

 

The Attorney General thereby exceeded his statutory
authority by using his referral and review power pursuant
to 8 C.F.R. § 1003.1(h) to improperly promulgate, through
agency adjudication, a “rule” “of general or particular
applicability and future effect designed to implement,
interpret, or prescribe law or policy or describing the
organization, procedure, or practice requirements” of the
Executive Office for Immigration Review without complying
with the notice-and-comment or publication requirements of
9 U.S.C. § 553. See 5 U.S.C. § 551(4). The Attorney General
may amend the pertinent rules through proper procedures;
but he may not under the guise of interpreting a
regulation, de facto create a new one. Morales v. Barr,963
F.3d 629 (7t® Cir. 2020).

The provisional unlawful presence waiver became available
on March 4, 2013 and allowed individuals, who could
demonstrate extreme hardship a U.S. citizen or spouse,
whose sole ground of inadmissibility was unlawful presence,
to have their provisional unlawful presence waivers
adjudicated in the United States before leaving the United
States for their interview at a U.S. consulate. Other
individuals who must go through consular processing of
their visas must wait until they leave the United States to
find out whether they qualify for a waiver of
inadmissibility. Clearly, the provisional unlawful presence
waiver was meant to be available to those in removal
proceedings as well as those who are not in removal
proceedings.

The sole responsibility for adjudicating the provisional
unlawful presence waiver rests with USCIS. However, with
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 3 of 16

the decision in Matter of Castro-Tum, the Attorney General,
without a delegation of adjudicatory power, interfered with
USCIS’s adjudication of the provisional unlawful presence
waivers. The Attorney General, in creating a new rule for
EOIR, made one by fiat for USCIS. Because of Matter of
Castro-Tum, immigration judges are no longer
administratively closing cases. And this prevents USCIS
from adjudicating provisional unlawful presence waivers for
individuals in removal proceedings.

 

Matter of Castro-Tum, severely curtailed the longstanding
power of the immigration court and the Board of Immigration
Appeals to administratively close cases. This case
essentially reversed Matter of Avetisyan, 25 I&N Dec. 688
(BIA 2012), which sanctioned and clarified the use of
administrative closure. Morales v. Barr, 963 F.3d 629 (7th
Cir. 2020).

 

The Attorney General limited administrative closure to
cases in which it was required as part of a settlement
agreement or required by a previous regulation. Matter of
Castro-Tum, 27 I&N Dec. 271,282-83 (A.G. 2018).

Furthermore, in this decision, the Attorney General
explicitly rejected 8 C.F.R. § 212.7(e) (4) (iii), requiring
administrative closure as prerequisite for the adjudication
of the provisional unlawful presence waiver for individuals
in removal proceedings, as a “previous regulation”
exception to the new rule, contradicting the very rule that
the decision is meant to promulgate. Matter of Castro-Tum,
27 I&N Dec. at 278, n. 3. Thus, even if the new rule the
Attorney General announced in Castro-Tum was proper, its
inapplicability to 8 C.F.R. § 212.7(e) (4) (iii) is arbitrary
and capricious - for clearly it is a “previous regulation”
that calls for the administrative closure of removal
proceedings so that an individual’s provisional unlawful
presence waiver might be adjudicated by USCIS. The Attorney
General’s opinion that “previous regulation” applies only
to regulations that apply directly to DHS is disingenuous,
for it is clear that in terms of the provisional unlawful
presence wavier, the functions of the Department of Justice
and DHS were coordinate. Matter of Castro-Tum, 27 I&N Dec.
271, 278 n. 3 (A.G. 2018).

 

 

Thus, it is reasonable to infer that Castro-Tum was
designed to unlawfully prevent individuals in removal
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 4 of 16

proceedings from being able to benefit from the provisional
unlawful presence waiver.

JURISDICTION

Jurisdiction is granted to the United States District Court
pursuant to 28 U.S.C. § 1331, (Federal Questions); 28
U.S.C. § 2201, (Declaratory Judgment Act); 5 U.S.C. § 701
et seq., (Administrative Procedures Act); 28 U.S.C. § 1361
(relating to actions where the United States is a
defendant); 28 U.S.C. § 1367 (supplemental jurisdiction) ;
28 U.S.C. § 1651 (the All Writs Act); and, 28 U.S.C. §
1361, (Mandamus and Venue Act), to compel an officer of the
United States to perform his duty; this section grants
federal jurisdiction of any action in the nature of
mandamus to compel an officer or employee of the United
States or any agency thereof to perform a duty owed to the
plaintiff. Morgovsky v. DHS, 517 F.Supp.2d 581,

584 (Mass.D. 2007). Traditional mandamus is available to
correct a clear usurpation of judicial power. Grinnell
Corp. VW. Hackett, 519 F.2d 595, 599 (Ts* Cir. 1975).

VENUE
28 U.S.C. § 1391(e), as amended, provides that in a civil
action in which each defendant is an officer or employee of
the United States or any agency thereof acting in his
official capacity, or under color of legal authority, or
any agency of the United States, the action may be brought
in any judicial district which a defendant in the action
resides. The Plaintiff resides in the Commonwealth of
Massachusetts, and the Defendants, the Department of
Homeland Security, et al., are agencies that operate within
this district.

PLAINTIFF
The Plaintiff, is a native and citizen of the Dominican
Republic; he is not a citizen or national of the United

States

He is present in the United States and is married to a U.S.
citizen.
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 5 of 16

Mr. Urbaez Baez is the beneficiary of an approved immediate
relative petition (Form I-130) and he is currently in
immigration court proceedings which have not been
administratively closed before the Boston, Massachusetts
immigration court (a component of the Executive Office for
Immigration Review, or “EOIR”).

Mr. Urbaez Baez has provided biometrics to the U.S.
Citizenship and Immigration Service (“USCIS”) at a location
in the United States designated by USCIS and remains
willing to do so if additional requests are made.

Mr. Urbaez Baez is currently inadmissible under 8 U.S.C. §
1182 (a) (6) (A) (i).

If Mr. Urbaez Baez departs the United States to attend an
immigrant visa interview, he will only be inadmissible
under 8 U.S.C. § 1182(a) (9) (B) (i).

Mr. Urbaez Baez has a case pending with the Department of
State based on an approved immigrant visa petition, for
which the Department of State immigrant visa processing fee
has been paid.

Mr. Urbaez Baez will depart the United States to obtain the
immigrant visa if he is allowed to apply for a provisional

unlawful presence waiver if his application for the waiver

is granted.

Mr. Urbaez Baez can show that his U.S. citizen wife will
experience extreme hardship if his application for a
provisional unlawful presence waiver is not approved and
that he otherwise meets the requirements for a waiver
provided in 8 U.S.C. § 1182(a) (9) (B) (v) and 8 C.F.R. §
212.7.

Mr. Urbaez Baez is above the age of 17 and is not subject
to an administratively final order of removal, deportation,
or exclusion under any provision of law.

Neither CBP nor ICE has ever reinstated any prior order of
removal under INA § 241(a) (5), 8 U.S.C. § 1231 (a) (5)
because Mr. Urbaez Baez has never received a prior order of
removal capable of being reinstated.

Mr. Urbaez Baez does not have any pending application with
USCIS for lawful permanent residence status.
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 6 of 16

Mr. Urbaez Baez is currently in removal proceedings and his
next individual hearing in immigration court is not set for
December 8, 2022. Mr. Urbaez Baez has filed a motion to
administratively close his removal proceedings which was
denied by an immigration judge on October 29, 2019.

DEFENDANTS
The Defendant is William P. Barr, is Attorney General of
the United States and is responsible for the enforcement of
the Immigration laws of the United States.

The Defendant is the Executive Office for Immigration
Review (“EOIR”) and is a component of the Department of
Justice and is the executive administrative agency of the
United States that is responsible for adjudication of
motions to administratively close proceedings that are
filed in relationship to immigration removal proceedings.
See 6 U.S.C. § 521; 8 U.S.C. § 1103(g) (1); 8 C.F.R. §
1003.0.

The Defendant is Jose A. Sanchez the Assistant Chief
Immigration Judge (“ACIJ”) for the Boston, Massachusetts
immigration court; ACIJ has been delegated certain
authorities by the Director of EOIR to assist the Chief
Immigration Judge in the management of the Office of the
Chief Immigration Judge in the management of the Office of
the Chief Immigration Judge. See 8 C.F.R. § 1003.9(a). ACIJ
is sued in his official capacity only.

The Defendant is Chad F. Wolf and is the current Acting
Secretary of the United States Department of Homeland
Security and is sued in his official capacity only.

The Defendant is the United States of America and is
ultimately responsible for the adjudication of motions to
administratively close proceedings which are filed with the
Executive Office for Immigration Review.

ANALYSIS

The provisional unlawful presence waiver (Form I-601A) was
made available for the first time on March 4, 2013 for
immigrant visa applicants who can show that the applicant’s
extended presence outside of the United States will result
in extreme hardship to the U.S. citizen spouse or parent.
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 7 of 16

See Provisional Unlawful Presence Waivers of
Inadmissibility for Certain Immediate Relatives, 78 Fed.
Reg. 536-Ol(Jan. 3, 2013).

The enacting regulation included a Supplementary
Information section which provides that the sole reason
that immigration judges and the Executive Office for
Immigration Review were not given the ability to adjudicate
provisional unlawful presence waiver applications was
because “DHS determined that it would be more efficient and
appropriate to have Form I-601A waivers [i.e., provisional
unlawful presence waiver applications] centralized and
adjudicated by one agency, USCIS, especially given the
intended streamlined nature of the process...” 78 Fed. Reg.
536-01, 537 (Jan. 13, 2013). This language makes it clear
that DHS intended for individuals in removal proceedings to
be able to apply for provisional unlawful presence waivers,
and that the only reason such power was not granted to EOIR
was because the Secretary presumed that EOIR would continue
to allow administrative closure of removal proceedings if
an individual in removal proceedings intended to apply for
a provisional unlawful presence waiver.

The regulation which created the provisional unlawful
presence waiver also explicitly detailed that “DHS
initially proposed excluding all [noncitizens] who were in
removal proceedings from the provisional unlawful presence
waiver, except those whose: (1) [r]emoval proceedings had
been terminated or dismissed; (2) Notices to Appear (NTAs)
had been cancelled; or (3) removal proceedings had been
administratively closed but were subsequently reopened to
grant voluntary departure.” 78 Fed. Reg. 536-01, 538 (Jan.
13, 2013) (citing 77 Fed. Reg.at 19922). However, rather
than adopting this restrictive language, DHS instead
“decided to allow [noncitizens]in removal proceedings to
participate in this new provisional unlawful presence
waiver process in their removal proceedings are
administratively closed and have not been re-calendared at
the time of filing the Form I-601A.” 78 Fed. Reg. 538 (Jan.
13, 2013).

By providing that individuals are eligible to file for a
provisional unlawful presence waiver so long as their
removal proceedings are administratively closed, the
Secretary of Homeland Security reasonably interpreted 8
U.S.C. § 1182(a) (9) (B) (v)in a manner that allows for
persons in removal proceedings to apply for a provisional
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 8 of 16

unlawful presence waiver. Moreover, a person remains
eligible for a provisional unlawful presence waiver even if
their removal proceedings are re-calendared before the
application is adjudicated so long as the application was
received before proceedings were re-calendared, DHS further
evidenced a clear intent to allow individuals in removal
proceedings to apply for and benefit from provisional
unlawful presence waivers. See 8 C.F.R. § 212.7€(4) (iii).

In August 2016, the provisional unlawful presence waiver
(Form I-601A) was expanded to more applicants, allowing any
beneficiary who can show hardship to a U.S. citizen or
permanent resident spouse or parent.

The provisional unlawful presence waiver is a process by
which individuals who are currently in the United States
and who will be applying for an immigrant visa at a U.S.
consulate abroad, and whose only inadmissibility issue is
unlawful presence under 8 U.S.C. § 1182(a) (9) (B) (i), may
apply for the waiver of inadmissibility before they leave
the United States. Generally, the provisional unlawful
presence waiver process helps people who have been living
in the United States with their family without status, who
are ineligible to adjust their status to that of a lawful
permanent resident, and who raise no other inadmissibility
issues. See 8 U.S.C. § 1182(a) (9) (B) (v); 8 C.F.R. §
212.7(e) (3), (4); 78 Fed. Reg. 536-38 (Jan. 13, 2013);
Expansion of Provisional Unlawful Presence Waivers of
Inadmissibility, 81 Fed. Reg. 50244-01, 50244-45 (July 29,
2016).

Before the provisional waiver process began in 2013,
individuals had to leave the United States to attend their
Consular interviews and could seek a waiver of
inadmissibility after the consular interviews and could
only seek a waiver of inadmissibility after the consular
officer made a formal finding of unlawful presence
inadmissibility. 78 Fed. Reg. 536-01, 536 (Jan.13,2013).
These individuals were forced to stay outside the United
States for many months, far from family, work, and
community ties, while waiting for adjudication of their
waiver for unlawful presence. Id. If the waiver were
ultimately denied, the immigrant visa applicant would be
stuck outside the country with no immediate way to return
legally. Id. Lengthy separation and uncertainty in the
process meant that, for many families, this pathway to
legal status was too risky to undertake. Id. The Department
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 9 of 16

of Homeland Security acknowledged as much, stating, “As a
result of often lengthy processing times and uncertainty
about whether they qualify for a waiver of the unlawful
presence inadmissibility grounds, many immediate relatives
who may qualify for an immigrant visa are reluctant to
proceed abroad to seek an immigrant visa.” Id.

When USCIS grants a provisional unlawful presence waiver
application, this grant is not an indication of whether any
other inadmissibility issues apart from 8 U.S.C. §

1182 (a) (9) (B) apply.

USCIS possesses sole jurisdiction to adjudicate an
application for provisional unlawful presence waiver (Form
I-601A). 8 C.F.R. § 212.7(e) (1).

In order for USCIS to have jurisdiction to adjudicate an
application for a provisional unlawful presence waiver
(Form I-601A)submitted by a person in removal proceedings,
it is necessary that the applicant’s removal proceedings be
administratively closed prior to USCIS’ receipt of the
application. 8 C.F.R. § 212.7 (e) (4) (iil).

8 C.F.R. § 212.7(e) (3) delineates who may apply for a
provisional waiver and states:

Except as provided in paragraph (e) (4) of this section, a
[noncitizen] may be eligible to apply for and receive a
provisional unlawful presence waiver for the grounds of
inadmissibility under section 212(a) (9) (B) (i) (I) or (II) of
the Act if he or she meets the requirements in this
paragraph. A [noncitizen] may be eligible to apply for and
receive a waiver if he or she:

i. Is present in the United States at the time of
filing the application for a provisional unlawful
presence waiver;

ii. Provides biometrics to USCIS at a location in the
United States designated by USCIS;

iii. Upon departure, would be inadmissible only under
section 212(a) (9) (B) (i) of the Act at the time of
the immigrant visa interview;
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 10 of 16

iv. Has a case pending with the Department of State
based on:

(A) An approved immigrant visa petition, for
which the Department of State immigrant visa
processing fee has been paid; or

(B) Selection by the Department of State to
participate in the Diversity Visa Program
under section 203(c) of the Act for the
Fiscal year for which the [noncitizen]
Registered.

Vv. Will depart from the United States to obtain the
immigrant visa; and

vi. (vi)Meets the requirements for a visa waiver
provided in section 212(a) (9) (B)(v) of the Act.

8 C.F.R. § 212(e) (4), in turn, delineates who is wholly
Ineligible and unable to apply for a provisional presence
waiver, stating (emphasis added):

Notwithstanding paragraph (e) (3) of this section, a
[noncitizen] is ineligible for a provisional unlawful
presence waiver under paragraph (e) of this section
if:

i. The [noncitizen]is under the age of 17;

il. The [noncitizen]does not have a case pending
with the Department of State, based on:

(A) An approved immigrant visa petition.
For which the Department of State
immigrant visa processing fee has
been paid; or

(B) Selection by the Department of State
to participate in the Diversity Visa
program under section 203(c) of the
Act for the fiscal year for which the
[noncitizen] registered;

iii. The [noncitizen] is in removal proceedings,
in which no final order has been entered,
unless the removal proceedings are
administratively closed and have not been

10
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 11 of 16

re-calendared at the time of filing the
application for a provisional waiver;

iv. The [noncitizen] is subject to an
administratively final order of removal,
deportation, or exclusion under any
provision of the law (including an in
absentia order under section 240(b) (5) of
the Act), unless the [noncitizen]has already
filed and USCIS has already granted, before
the[noncitizen] applies for a provisional
waiver under 212(a) (9) (A) (iii) of the Act
and 8 C.F.R. § 212.2(j);

Vv. CBP or ICE, after service of notice under 8
C.F.R. 241.8, has reinstated a prior order
of removal under section 241(a)(5)of the
ACT, either before the filing of the
provisional unlawful presence waiver
application or while the provisional
unlawful presence waiver application is
pending; or

vi. The [noncitizen] has a pending application
with USCIS for lawful permanent residence
status.

“General administrative closure is not specifically
authorized by the INA or regulations governing [immigration
judges] or the BIA.” Romero v. Barr, 937 F.3d 282, 288 (4th
Cir. 2019) (citing Vahora v. Holder, 626 F.3d 907, 917-18
(7th Cir. 2010) (noting that the general power to
administratively close a case is “not a practice specified
in the [INA]” or “mentioned in the current regulations,”
but is a “procedural device” employed by quasi-judicial
bodies for “orderly management of the docket” and is
“reviewable by courts.”)) (foot note omitted); see also 8
C.F.R. § 1003.9(b) (3) (granting the Office of the Chief
Immigration Judge the authority to “direct that the
adjudication of certain cases be deferred .. and otherwise
manage the docket of matters to be decided by the
immigration judge.”)’ 8 C.F.R. § 1003.1(a) (2) (i) (C)
(granting the Office of the Chief Immigration the authority
to “direct that the adjudication of certain cases be
deferred .. and otherwise manage the docket of matters to be
decided by the immigration judge.”); 8 C.F.R. §

1003.1(a) (2) (C) (granting the Chairman of the Board of

 

11
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 12 of 16

Immigration Appeals the authority to “direct that the
adjudication of certain cases be deferred .. and otherwise
to manage the docket of matters to be decided by the
Board”).

“[{A]dministrative closure is explicitly authorized or
required by federal regulations addressing specific classes
of potential visa recipients and pursuant to various
judicially approved settlements.” Romero v. Barr, 937 F.3d
at 288(footnote included in quotation) (citing Barahona-
Gomez v. Ashcroft, 243 F.Supp.2d 1029 (N.D. Cal.

2002) (requiring administrative closure for noncitizens who
improperly denied suspension of deportation but failed to
appear for rescheduled hearings); Am. Baptist Churches v.
Thornburgh, 760 F.Supp. 796 (N.D. Cal. 1991) (requiring
administrative closure for class members pending
adjudication of claims by an asylum officer).

 

 

“Although general administrative closure is not
specifically mentioned in the INA or its regulations, the
BIA has referenced two regulations that confer broad powers
to [immigration judges] and the BIA to manage their dockets
as the authority for administrative closure.” Romero v.
Barr, 937 F.3d at 288 (citing 8 C.F.R. § 1003.10(b) and 8
C.F.R. § 1240.1(a) (providing that immigration judges shall
have the authority in any removal proceedings to
“[d]etermine removability,” “make decisions, including
orders of removal,” “determine applications,” “order
withholding of removal,” and “take any other action
consistent with applicable law and regulations as may be
appropriate”)).

 

The regulation which governs the powers of the BIA states
that members “shall exercise their independent judgment and
discretion” and that “a panel or Board member to whom a
case is assigned may take any action consistent with their
authorities under the Act and the regulations as is
appropriate and necessary for the disposition of the case.”
8 C.F.R. § 1003.1(d) (1) (ii) (emphasis added) ; see also
Matter of Avetisyan, 25 I&N Dec. 688, 695 (BIA 2012) (noting
that administrative closure could facilitate “efficient[]
management of the resources” of the immigration courts and
the BIA).

 

“[T]he BIA has issued numerous decisions authorizing
[immigration judges] to administratively close cases for a

12
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 13 of 16

variety of reasons related to conservation of court
resources, such as when a petitioner is awaiting processing
of a visa petition by DHS, [..Jor is awaiting the resolution
of a direct appeal of a criminal conviction .. Indeed, as of
October 2018, over 330,000 cases remained administratively
closed.” Romero v. Barr, 937 F.3d at 289 (citing Matter of
Hashmi, 24 I&N Dec. 785, 791 n.4 (BIA 2009) and Matte of
Montiel, 26 I&N Dec. 555 (BIA 2015))>

On May 17, 2018, the Attorney General issued Matter of
Castro-Tum, 27 Ié&N Dec. 271 (A.G. 2018), a precedential
agency decision holding that immigration judges and the BIA
do not have the general authority to administratively close
cases because “[n]”either section 1003.10(b) nor

1003.1(d) (1) (11) confers” such authority. Id. at 282-92.
The Attorney General also specifically held that the BIA
could not administratively close cases for noncitizens
wishing to seek provisional unlawful presences waivers
(Form I-601A). Id. at 277 n.3, 286 n.9. The Attorney
General concluded that to the extent any existing
regulations delegated the general authority to
administratively close cases, he was exercising his
“discretion to revoke it because the practice of
administrative closure thwarts the efficient and even-
handed resolution of immigration proceedings.” Id.at 288
n.10

Immigration Judges are now holding that they lack the
general authority to administratively close cases.
Plaintiffs now seek judicial review of Defendant’s unlawful
agency action(s).

FACTUAL BACKGROUND

The immigration court in Boston, Massachusetts “falls under
the jurisdiction of the Offices of the Chief Immigration
Judge, which is a component of the Executive Office for
Immigration Review under the Department of Justice.”
https://www.justice.gov/eoir/boston-immigration-court.

The Boston, Massachusetts immigration court has
jurisdiction over individuals placed into removal
proceedings who live in Massachusetts, Maine, New
Hampshire, Rhode Island, and Vermont. The Boston
immigration court also exercises jurisdiction over
individuals who live in other parts of the country if the
individual in removal proceedings moved away from one of

13
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 14 of 16

these five states without requesting or being granted a
change of venue.

According to publicly available data, as of March 2020,
there was a backlog of 1,129,890 immigration court case
throughout the United States.

In the Boston immigration court, the average number of days
that currently pending immigration cases have been pending
is 789 days.

https://trac.syr.edu/phptools/immigration/court backlog/

In the Boston immigration court, the average number of days
it took to complete a removal case was 730 days for Fiscal
Year (“FY”) 2018, 895 days for FY 2019, and the average is
currently at 907 for cases completed during the ongoing FY
year 2020.

Now, however, the unlawful provisional waiver process
allows certain immigrant visa applicants to request the
waiver before they leave. This means they can wait in the
United States the many months (or even years) it takes for
a decision on the waiver application; if the provisional
unlawful presence waiver application is denied, the
applicant may choose to postpone consular processing with
the knowledge that they cannot presently overcome the
unlawful presence inadmissibility ground if they depart. In
the initial enacting regulation, DHS stated that “DHS
anticipates that this new provisional waiver process will
Significantly reduce the time that U.S. citizens are
separated from their immediate relatives.”

The Plaintiff tried to administratively close his case, but
the Immigration Court citing Matter of Castro-Tum, et al.,
declined to administratively close his immigration court
proceedings. Nevertheless, Castro-Tum, has been reversed in
two circuits. Romero v. Barr,937 F.3d 282 (4th Cir. 2019),
Morales v. Barr, 963 F.3d 629 (7th Cir. 2019). The
Immigration Judge clearly has the power to administratively
close removal proceedings pursuant to 8 C.F.R. §
1003.10(b), which permits “any action” that is “appropriate
and necessary for the disposition of .. cases. Meza Morales,
963 F.3d at ...

 

The Plaintiff as a result is unable to file his provisional
unlawful presence waiver / has had it denied, etc., etc.
This waiver allows individuals who are inadmissible due to

14
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 15 of 16

unlawful presence - and require no other waiver - to have
their waiver of unlawful presence adjudicated before they
are required depart the U.S. The Plaintiff is in removal
proceedings and is unable to have his case administratively
closed, and because of this is unable to benefit from the
provisional waiver of unlawful presence.

The Department of Homeland Security / USCIS has a duty
pursuant to INA § 212(a) (9) (B) (v) and 8 C.F.R. §§

212.7 (e) (3), 212(e) (4) to adjudicate his request for a
provisional waiver.

The Department has a duty pursuant to INA § 212(a) (9) (B) (v)
and 8 C.F.R. §§ 212.7(e) (3), 212(e) (4) to adjudicate his
request for a provisional waiver. 8 C.F.R. §

212.7(e) (4) (111) provides an individual in removal
proceedings is ineligible for the provisional unlawful
presence waiver unless his removal proceedings have been
administratively closed. The Matter of Castro-Tum
effectively amended this regulation to exclude those in
removal proceedings from the benefit of the provisional
unlawful presence waiver. This decision held that only a
previous regulation or a previously approved settlement may
warrant administrative closure and further held that 8
C.F.R. § 212.7(e) (4) (iii) does not expressly authorize
administrative closure. This amounted to an amendment of 8
C.F.R. § 212.7(e) (4) (111) to prevent individuals in removal
proceedings from applying for a provisional unlawful
presence waive without complying with the rulemaking or
adjudication procedures of 5 U.S.C. § 553 or 5 U.S.C § 554.
Ostensibly, the A.G. in Castro-Tum created a new rule that
defines the function of EOIR. However, it also by stealth
managed to improperly create a rule for an independent
agency, USCIS.

 

The interpretation which currently prevents all individuals
in removal proceedings from applying for the provisional
unlawful presence waiver is contrary to equal protection

The Plaintiff has exhausted administrative remedies

In this instance there is no appeal of a denied provisional
Waiver, etc., etc.

Mandamus should be granted in this case where there has
been a usurpation of judicial power and this may be
remedied by mandamus. Grinnell Corp. v. Chamber of
Commerce, U.S.A, 519 F.2d 595, 599 (18t Cir. 1975). The
A.G.’s decision in Matter of Castro-Tum amounts to an

 

 

15
Case 1:20-cv-11890 Document1 Filed 10/20/20 Page 16 of 16

improper usurpation of judicial power, because without
adhering to the requirements of the APA it eliminates a
longstanding power of the Immigration Court and the Board
to take any action necessary and appropriate for the
disposition of cases. See Romero v. Barr, Morales v. Barr

 

Additionally, mandamus should be granted where Plaintiff
has demonstrated that (1) his claim is clear and certain,
(2) the official’s duty is non-discretionary, ministerial,
and so plainly prescribed as to be free from doubt; and (3)
no other remedy is available. Morgovsky v. DHS, 517
F.Supp.2d 581, 584(Mass.D. 2007). Pursuant to INA §

212 (a) (9) (B) (v) and 8 C.F.R. §§ 212.7(e) (3), 212(e) (4) the
Defendant has the responsibility for properly adjudicating
the Plaintiff’s provisional waiver.

WHEREFORE, the Plaintiff prays that this Honorable Court will:

Assume Jurisdiction over this action

Enter an order that this cause will be maintained as an
individual action

Compel the Defendants and those acting under them to
perform their duty to properly and with the proper
notification to refer his case to the Immigration Court
pursuant to her statutory and regulatory rights

Declare that the A.G.’s decision in Matter of Castro-Tun,
amounts to an improper usurpation of judicial power,
because without adhering to the requirements of the APA it
eliminates a longstanding power of the Immigration Court
and the Board to take any action necessary and appropriate
for the disposition of cases. See Romero v. Barr, Morales
v. Barr

Grant such other and further relief as this Honorable Court
deems proper under the circumstances; and

Award Attorney’s fees and court costs.

 

 

Respectfully submitted,

(~~ dv / al tw

 

Stephen A. Lagana, Esq.
145 Essex Street
Lawrence, MA 01840

16
